DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 14-17, 19-24 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising:  “the mounting terminal is formed by stacked plated layers and is sticking out of a top surface of the protective film, and a surface of the protective member and an outer surface of the protective film are flush with each other around the ends of the main surface” in combination of all of the limitations of claim 12. Claims 14-16 include all of the limitations of claim 12.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device comprising:  “the mounting terminal is formed by stacking plated layers and sticking out of a top surface of the protective film a surface of the protective member and an outer surface of the protective film are flush with each other around the ends of the main surface” in combination of all of the limitations of claim 17. Claims 19-22 include all of the limitations of claim 17.
Regarding claim 23, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a  “a surface of the protective member and an outer surface of the protective film are flush with each other around the ends of the main surface” in combination of all of the limitations of claim 23. Claims 24 and 26-29 include all of the limitations of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818